DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019, 07/21/2019, 11/18/2019, 04/01/2020 and 09/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US20130106620A1), and further in view of Walker (US20200005637A1).



Cao does not discloses displaying, by a display, a visual representation of a traffic condition.

It would have been obvious to modify Cao to include displaying, by a display, a visual representation of a traffic condition by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
Claim.2 Cao discloses wherein a cycle length of a traffic light includes a green-light cycle length and a red-light cycle length; and determining the second queue length of the queue at a second time point includes: determining, by the processing circuits, a first growth parameter of the queue related to the green-light cycle length based on the free-flow speed and the back-propagation wave speed (see at least fig.1-3, 7-8, p41-52, p52-55, p74-80); determining, by the processing circuits, a second growth parameter of the queue related to the red-light cycle length based on the free-flow speed and the back-propagation wave speed; and determining, by the processing circuits, the second queue length of the queue based on the first growth parameter and the second growth parameter (see at least fig.1-3, 7-8, p41-52, p52-55, p74-80).
Claim.3 Cao discloses wherein the duration of the second queue length includes a green-light spillover duration; determining the duration of the second queue length includes: determining, by the processing circuits, a reference queue length of the queue based on the cycle length of the Preliminary Amendment Attorney Docket No.: 20615-0278US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/098970) Page 5 of 16 first traffic light, the cycle length of the second traffic light, the free-flow speed, and the back-propagation wave speed; determining, by the processing circuits, a first length difference between the second queue length of the queue and the length of the road segment (see at least fig.1-3, 7-8, p52-55, p74-90); determining, by the processing circuits, a second length difference between the second queue length of the queue and the reference queue length; and determining, by the processing circuits, the green-light spillover duration based on a ratio of the first length difference and the second length difference; and the method further 
Cao does not discloses displaying, by the display, a visual representation.
However, Walker discloses displaying, by the display, a visual representation (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include displaying, by the display, a visual representation by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
Claim.4 Cao discloses wherein the duration of the second queue length includes a red-light spillover duration; and determining the duration of the second queue length includes: determining, by the processing circuits, the red-light spillover duration based on a ratio of a difference between the reference queue length and the length of the road segment to a difference between the second queue length of the queue and the reference queue length; and the method further includes displaying a third indicator related to the red- light spillover duration (see at fig.1-3, 7-8, p8, a system for adjusting traffic lights, includes, a congestion determining module configured to determine whether or not congestion occurs at a first phase of a first intersection, p52-55, p74-80).
Claim.5 Cao discloses wherein determining the duration of the second queue length includes: determine, by the processing circuits, a sum of the green-light spillover duration and the red-light spillover duration as the duration of the second queue length (see at least fig.1-3, 7-8, p41-43, p51-54, p59-67, p71-85, p90-94).
Claim.6 Cao discloses wherein the method further comprises: determining, by the processing circuits, whether the reference queue length exceeds the length of the road segment; determining, by the processing circuits, the green-light spillover duration as the duration of the second queue length based on a result of the determination that the reference queue length exceeds the length of the road segment; 
Cao does not discloses displaying, by the display, a visual representation.
However, Walker discloses displaying, by the display, a visual representation (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include displaying, by the display, a visual representation by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
Claim.7 Cao discloses wherein determining the free-flow speed corresponding to the road segment comprises: obtaining, by the processing circuits, signals including traffic data related to the road segment, the traffic data related to the road segment including a vehicle flow rate of the road segment and a vehicle density of the road segment corresponding to the vehicle flow rate; Preliminary Amendment Attorney Docket No.: 20615-0278US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/098970) Page 7 of 16 determining, by the processing circuits, a first vector corresponding to a first status of the road segment based on the traffic data related to the road segment, wherein the first status is that the vehicle flow rate of the road segment is positively correlated to the vehicle density of the road segment corresponding to the vehicle flow rate; and determining, by the processing circuits, the free-flow speed based on the first vector (see at least fig.1-3, 7-8, element 114 is a display, element 109 is a display controller, p41-43, p51-54, p59-67, p71-85, p90-94).
Claim.8 Cao discloses wherein determining the back-propagation wave speed corresponding to the road segment comprises: obtaining, by the processing circuits, signals including traffic data related to the road segment, the traffic data related to the road segment including a vehicle flow rate of the road segment and a vehicle density of the road segment corresponding to the vehicle flow rate; determining, by the processing circuits, a second vector corresponding to a second status of the road segment based on the traffic data related to the road segment, wherein the second status is that the vehicle flow rate of 
	Claim.9 Cao discloses a system configured for determining a traffic condition (see at least abstract, to adjust traffic lights of at least one corresponding phase of an adjacent intersection in the control region), comprising: at least one non-transitory storage medium including a set of instructions; and processing circuits in communication with the at least one non-transitory storage medium, wherein when executing the set of instructions (see at least fig.1, p23,p31), the processing circuits are directed to: obtain signals including a length of a road segment, an upstream intersection and a downstream intersection being linked by the road segment (see at least fig.1-3, 7-8, p32-35, p52-55); obtain signals including a cycle length of a first traffic light and a cycle length of a second traffic light, the first traffic light being located at the downstream intersection, the second traffic light being located at the upstream intersection (see at least fig.1-3, 7-8, p32-34, p41-52 p62-65, p77-79, p85-95); determine  a free-flow speed corresponding to the road segment and a back-propagation wave speed corresponding to the road segment(see at fig.1-2, 7-8, p32-35, p41-52, p77-79); determine a first queue length of a queue on the road segment at a first time point and a second queue length of the queue at a second time point(see at least fig.1-3, 7-8, p41-52, p65-79); determine a duration of the second queue length, based on the cycle length of the first traffic light, the cycle length of the second traffic light, the free-flow speed, the back-propagation wave speed, and the first queue length (see at least fig.1-3, 78, p32-35, p41-52, p70-95); determine whether the second queue length exceeds the length of the road segment(see at least fig.1-3, 7-8, p41-43, p51-54, p59-67, p71-85, p90-94); and relating to the duration of the second queue length based on a result of the determination that second queue length exceeds the length of the road segment (see at least fig.1-3, 78, p32-35, p41-52, p70-95); determining, by the processing circuits, whether the second queue length 
Cao does not discloses cause a display to display a visual representation of a traffic condition.
However, Walker discloses cause a display to display a visual representation of a traffic condition (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include cause a display to display a visual representation of a traffic condition by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
	Claim.10 Cao discloses wherein a cycle length of a traffic light includes a green-light cycle length and a red-light cycle length; and to determine the second queue length of the queue at a second time point, the processing circuits are further directed to: determine a first growth parameter of the queue related to the green-light cycle length based on the free-flow speed and the back- propagation wave speed(see at least fig.1-3, 7-8, p41-52, p52-55, p74-80); determine a second growth parameter of the queue related to the red-light cycle length based on the free-flow speed and the back- propagation wave speed; and determine the second queue length of the queue based on the first growth parameter and the second growth parameter(see at least fig.1-3, 7-8, p41-52, p52-55, p74-80).
	Claim.11 Cao discloses wherein the duration of the second queue length includes a green-light spillover duration; to determine the second queue length of the queue at a second time point, the processing circuits are further directed to: determine a reference queue length of the queue based on the cycle length of the first traffic light, the cycle length of the second traffic light, the free-flow speed, and the back-propagation wave speed;  Preliminary Amendment Attorney Docket No.: 20615-0278US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/098970) Page 10 of 16 determine a first length difference between the second queue length of the queue and the length of the road segment; determine a second length difference between the second queue length of the queue and the reference queue length; and determine the green-light spillover duration based on a ratio of the first length difference and the second length difference; and a 
Cao does not discloses display a visual representation.
However, Walker discloses display a visual representation (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include display a visual representation by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
	Claim.12 Cao discloses wherein the duration of the second queue length includes a red-light spillover duration, and to determine the duration of the second queue length, the processing circuits are further directed to: determine the red-light spillover duration based on a ratio of a difference between the reference queue length and the length of the road segment to a difference between the second queue length of the queue and the reference queue length; and display a third indicator related to the red-light spillover duration(see at fig.1-3, 7-8, p8, a system for adjusting traffic lights, includes, a congestion determining module configured to determine whether or not congestion occurs at a first phase of a first intersection, p52-55, p74-80).
	Claim.13 Cao discloses wherein to determine the duration of the second queue length, the processing circuits are directed to: determine a sum of the green-light spillover duration and the red-light spillover duration as the duration of the second queue length (see at least fig.1-3, 7-8, p41-43, p51-54, p59-67, p71-85, p90-94).

Cao does not discloses cause a display to display a visual representation.
However, Walker discloses display to display a visual representation (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include display to display a visual representation by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).

	Claim.15 Cao discloses wherein to determine the free-flow speed corresponding to the road segment, the processing circuits are is further directed to: obtain signals including traffic data related to the road segment, the traffic data related to the road segment including a vehicle flow rate of the road segment and a vehicle density of the road segment corresponding to the vehicle flow rate; determine a first vector corresponding to a first status of the road segment based on the traffic data related to the road segment, wherein the first status is that the vehicle flow rate of the road segment is positively correlated to the vehicle density of the road segment corresponding to the vehicle flow rate; and determine the free-flow speed based on the first vector(see at least fig.1-3, 7-8, element 114 is a display, element 109 is a display controller, p41-43, p51-54, p59-67, p71-85, p90-94).
	Claim.16 Cao discloses wherein to determine the back-propagation wave speed corresponding to the road segment, the processing circuits are is further directed to: obtain signals including traffic data 
	Claim.17 Cao discloses a non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions configured to cause a computing device (see at least fig.1, p23,p31) to: obtaining signals including a length of a road segment, an upstream intersection and a downstream intersection being linked by the road segment(see at least fig.1-3, 7-8, p32-35, p52-55); obtaining signals including a cycle length of a first traffic light and a cycle length of a second traffic light, the first traffic light being located at the downstream intersection, the second traffic light being located at the upstream intersection(see at least fig.1-3, 7-8, p32-34, p41-52 p62-65, p77-79, p85-95); determining a free-flow speed corresponding to the road segment and a back-propagation wave speed corresponding to the road segment (see at fig.1-2, 7-8, p32-35, p41-52, p77-79); determining a first queue length of a queue on the road segment at a first time point and a second queue length of the queue at a second time point (see at least fig.1-3, 78, p32-35, p41-52, p70-95); determining a duration of the second queue length, based on the cycle length of the first traffic light, the cycle length of the second traffic light, the free-flow speed, the back-propagation wave speed, and the first queue length(see at least fig.1-3, 78, p32-35, p41-52, p70-95); determining whether the second queue length exceeds the length of the road segment(see at least fig.1-3, 7-8, p41-43, p51-54, p59-67, p71-85, p90-94); and relating to the duration of the second queue length based on a result of the determination that second 
Cao does not discloses displaying a visual representation of a traffic condition.
However, Walker discloses a visual representation of a traffic condition (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include a visual representation of a traffic condition by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
	Claim.18  Cao discloses wherein a cycle length of a traffic light includes a green-light cycle length and a red-light cycle length; and determining the second queue length of the queue at a second time point includes: determining a first growth parameter of the queue related to the green-light cycle length based on the free-flow speed and the back- propagation wave speed(see at least fig.1-3, 7-8, p41-52, p52-55, p74-80); determining a second growth parameter of the queue related to the red-light cycle length based on the free-flow speed and the back- propagation wave speed; and determining the second queue length of the queue based on the first growth parameter and the second growth parameter (see at least fig.1-3, 7-8, p41-52, p52-55, p74-80).
	Claim.19 Cao discloses wherein the duration of the second queue length includes a green-light spillover duration; determining the duration of the second queue length includes: determining a reference queue length of the queue based on the cycle length of the first traffic light, the cycle length of the second traffic light, the free-flow speed, and the back-propagation wave speed(see at least fig.1-3, 7-8, p52-55, p74-90); determining a first length difference between the second queue length of the queue and the length of the road segment; determining a second length difference between the second queue length of the queue and the reference queue length; and determining the green-light spillover duration based on a 
Cao does not discloses displaying a visual representation.
However, Walker discloses displaying a visual representation (see at least fig.2-5, p17, p22).
It would have been obvious to modify Cao to include displaying a visual representation by Walker in order to for providing the contextual information is through a graphical user interface on the requestor’s smartphone (see Walker’s p13).
	Claim.20 Cao discloses wherein the duration of the second queue length includes a red-light spillover duration; and determining the duration of the second queue length includes: determining the red-light spillover duration based on a ratio of a difference between the reference queue length and the length of the road Preliminary Amendment Attorney Docket No.: 20615-0278US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/098970) Page 15 of 16 segment to a difference between the second queue length of the queue and the reference queue length; and displaying a third indicator related to the red-light spillover duration (see at fig.1-3, 7-8, p8, a system for adjusting traffic lights, includes, a congestion determining module configured to determine whether or not congestion occurs at a first phase of a first intersection, p52-55, p74-80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662